DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2011/0150169 A1) in view of Ohkawa et al (US 2016/0240159 A1).

Claim 1, Lin (Fig. 1-5) discloses a shift register circuitry (10; Fig. 1; Paragraph [0026]), comprising: 

a shutdown control circuit (17; Fig. 1; Paragraph [0032]), coupled to the gate drive signal output end (Gate(N); Fig. 1) and the pull-up node (Q; Fig. 1) of the GOA sub-circuit (10; Fig. 1) and a turn-off voltage output line (VSS; Fig. 1) of the shift register circuitry (10; Fig. 1), and configured to (Paragraph [0032]), in response to a shutdown control signal (ST; Fig. 1), and control the pull-up node (Q; Fig. 1) to be coupled to (T3; Fig. 1) the turn-off voltage output line (VSS; Fig. 1), wherein the turn-off voltage output line is a ground line or a negative voltage output line (VSS: Fig. 1).  
Lin does not expressly disclose a shutdown control circuit, coupled to the gate drive signal output end and the pull-up node of the GOA sub-circuit, a turn-on voltage output line and a turn-off voltage output line of the shift register circuitry, and configured to, in response to a shutdown control signal, control the turn-on voltage output line to apply a turn-on voltage to the gate drive signal output end, to turn on a thin film transistor of a pixel circuit coupled to a gate line in a corresponding row, and control the pull-up node to be coupled to the turn-off voltage output line, wherein the turn-off voltage output line is a ground line or a negative voltage output line.  
Ohkawa (Fig. 1-24B) discloses a shutdown control circuit (T3B and T7; Fig. 3), coupled to the gate drive signal output end (OUT; Fig. 3) and the pull-up node (N1; Fig. 3) of the GOA sub-circuit (1211; Fig. 3), a turn-on voltage output line (VDD; Fig. 3) and 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin’s shift register circuitry by applying an all on operation, as taught by Ohkawa, so to use a shift register circuitry with an all on operation for providing the number of transistors in a shift register needs to be reduced in order to achieve slimmer bezel in a display device (Paragraph [0027]).

Claim 2, Ohkawa (Fig. 1-24B) discloses wherein the shutdown control circuit (T3B and T7; Fig. 3) comprises: 
an output control circuit (T7; Fig. 3), coupled to the gate drive signal output end (OUT; Fig. 3) and the turn-on voltage output line (VDD: Fig. 3), and configured to (Fig. 4B; Paragraph [0092]), in response to the shutdown control signal (AON; Fig. 3), control the turn-on voltage output line (VDD; Fig. 3) to apply the turn-on voltage (Fig. 4B) to the gate drive signal output end (OUT; Fig. 3; OUT1-OUTn; Fig. 4B).  


Claim 3, Ohkawa (Fig. 1-24B) discloses wherein the shutdown control circuit (T3B and T7; Fig. 3) further comprises: 
a first pull-up node control circuit (T3B; Fig. 3), coupled to the pull-up node (N1; Fig. 3) and the turn-off voltage output line (VSS; Fig. 3), and configured to (Paragraph [0123]), in response to the shutdown control signal (AON; Fig. 3), control the pull-up node (N1; Fig. 3) to be coupled to the turn-off voltage output line (VSS; Fig. 3).3 Serial No.: Unknown Atty. Dkt. No. BOED0827PUSAPIUS 1820084CN  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin’s shift register circuitry by applying an all on operation, as taught by Ohkawa, so to use a shift register circuitry with an all on operation for providing the number of transistors in a shift register needs to be reduced in order to achieve slimmer bezel in a display device (Paragraph [0027]).

Claim 4, Ohkawa (Fig. 1-24B) discloses wherein the output control circuit (T3B and T7; Fig. 3) comprises: 
an output control transistor (T7; Fig. 3), wherein a gate electrode of the output control transistor (T7; Fig. 3) is coupled to a shutdown control signal output line (AON; Fig. 3) configured to output the shutdown control signal (Fig. 4B), a first electrode of the 
the first pull-up node control circuit (T3B; Fig. 3) comprises a first pull-up node control transistor (T3B; Fig. 3), wherein a gate of the first pull-up node control transistor (T3B; Fig. 3) is coupled to the shutdown control signal output line (AON; Fig. 3), a first electrode of the first pull-up node control transistor (T3B; Fig. 3) is coupled to the pull-up node (N1; Fig. 3), and a second electrode of the first pull-up node control transistor (T3B; Fig. 3) is coupled to the turn-off voltage output line (VSS: Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin’s shift register circuitry by applying an all on operation, as taught by Ohkawa, so to use a shift register circuitry with an all on operation for providing the number of transistors in a shift register needs to be reduced in order to achieve slimmer bezel in a display device (Paragraph [0027]).

Claim 11, Ohkawa (Fig. 1-24B) discloses comprising: 
controlling (Fig. 4B) by the shutdown control circuit (T3B and T7; Fig. 3), in response to a shutdown control signal (AON; Fig. 3), the turn-on voltage output line (VDD; Fig. 3) to apply a turn-on voltage (Fig. 4B) to the gate drive signal output end (OUT; Fig. 3), to turn on a thin film transistor (TC; Fig. 1) of a pixel circuit PIX; Fig. 1) coupled to a gate line (GL1-GLn; Fig. 1) in a corresponding row (Fig. 1), and control (Fig. 4B) the pull-up node (N1; Fig. 3) to be coupled to the turn-off voltage output line 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin’s shift register circuitry by applying an all on operation, as taught by Ohkawa, so to use a shift register circuitry with an all on operation for providing the number of transistors in a shift register needs to be reduced in order to achieve slimmer bezel in a display device (Paragraph [0027]).

Claims 5-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2011/0150169 A1) in view of Ohkawa et al (US 2016/0240159 A1) as applied to claim 1 above, and further in view of Zhang (US 2014/0240209 A1).

Claim 5, Ohkawa (Fig. 1-24B) discloses 4wherein the potential of the pull-up node (N1; Fig. 3; N11, N12, and N1n; Fig. 4A) is a first level (Paragraph [0014]) and the output circuit (T5; Fig. 5) is configured to control the gate drive signal output end (OUT; Fig. 3; OUT1-OUTn; Fig. 4A) to be coupled to the second clock signal output end (CK; Fig. 3; GCK1 or GCK2; Fig. 4A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin’s shift register circuitry by applying an all on operation, as taught by Ohkawa, so to use a shift register circuitry with an all on operation for providing the number of transistors in a shift register needs to be reduced in order to achieve slimmer bezel in a display device (Paragraph [0027]).

a second pull-up node control circuit, coupled to an input end, a reset end, a first clock signal output end, a pull-down node and the pull-up node, and configured to control a potential of the pull-up node under control of the input end, the reset end, the first clock signal output end, the pull-down node and the pull-up node;
a charge-discharge circuit, wherein a first end of the charge-discharge circuit is coupled to the pull-up node, and a second end of the charge-discharge circuit is coupled to the gate drive signal output end;
a pull-down node control circuit, coupled to the first clock signal output end and the pull-up node, and configured to control a potential of the pull-down node under control of the first clock signal output end and the pull-up node; and
an output circuit, coupled to the gate drive signal output end, the pull-up node, the pull-down node, the first clock signal output end, a second clock signal output end and a low-level output end.
Zhang (Fig. 2) discloses wherein the GOA sub-circuit (Fig. 2) comprises:
a second pull-up node control circuit (M1, M2, M12, and M10; Fig. 2), coupled to an input end (Input; Fig. 2), a reset end (Reset; Fig. 2), a first clock signal output end (CLKB; Fig. 2), a pull-down node (PD; Fig. 2) and the pull-up node (PU; Fig. 2), and configured to control a potential (Paragraph [0033]) of the pull-up node (PU; Fig. 2) under control of the input end (Input; Fig. 2), the reset end (Reset; Fig. 2), the first clock signal output end (CLKB; Fig. 2), the pull-down node (PD; Fig. 2) and the pull-up node (PU; Fig. 2);

a pull-down node control circuit (M6, M9, M5, and M8; Fig. 2), coupled to the first clock signal output end (CLKB; Fig. 2) and the pull-up node (PU; Fig. 2), and configured to control a potential (Paragraph [0033]) of the pull-down node (PD; Fig. 2) under control of the first clock signal output end (CLKB; Fig. 2) and the pull-up node (PU; Fig. 2); and
an output circuit (M3, M11, and M12; Fig. 2), coupled to the gate drive signal output end (Output; Fig. 2), the pull-up node (PU; Fig. 2), the pull-down node (PD; Fig. 2), the first clock signal output end (CLKB; Fig. 2), a second clock signal output end (CLK; Fig. 2) and a low-level output end (VSS; Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin in view of Ohkawa’s shift register circuitry by applying the GOA sub-circuit, as taught by Zhang, so to use a shift register circuitry with the GOA sub-circuit for preventing the occurrence of the phenomenon of plural outputs by suppressing by the output pulling-down unit the noise in the output of each of the shift registers in the odd number of time unit and the even number of time unit after the operation of the shift register, thus increasing the stability of GOA unit and ensuring the display effect of the liquid crystal panel (Paragraph [0019]).

Claims 6 and 9, Zhang (Fig. 2) discloses wherein the GOA sub-circuit (Fig. 2) further comprises: 
a reset circuit (M4; Fig. 4), coupled to the reset end (Reset; Fig. 2), the gate drive signal output end (Output; Fig. 2) and the low-level output end (VSS; Fig. 2), and configured to control (Paragraph [0033]) the gate drive signal output end (Output; Fig. 2) to be coupled to the low-level output end (VSS; Fig. 2) or decoupled from the low-level output end (VSS; Fig. 2) under a control of the reset end (Reset; Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin in view of Ohkawa’s shift register circuitry by applying the GOA sub-circuit, as taught by Zhang, so to use a shift register circuitry with the GOA sub-circuit for preventing the occurrence of the phenomenon of plural outputs by suppressing by the output pulling-down unit the noise in the output of each of the shift registers in the odd number of time unit and the even number of time unit after the operation of the shift register, thus increasing the stability of GOA unit and ensuring the display effect of the liquid crystal panel (Paragraph [0019]).

Claims 7 and 10, Ohkawa (Fig. 1-24B) discloses wherein the shutdown control circuit (T7 and T3B; Fig. 3) is configured to, in response to the shutdown control signal (AON; Fig. 3), control the pull-up node (N1; Fig. 3) to be coupled to the turn-off voltage output line (VSS; Fig. 3), to turn off the first pull-down node control transistor (Fig. 3; wherein discloses changing node N1 to ground or Vss and therefore any transistor 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin’s shift register circuitry by applying an all on operation, as taught by Ohkawa, so to use a shift register circuitry with an all on operation for providing the number of transistors in a shift register needs to be reduced in order to achieve slimmer bezel in a display device (Paragraph [0027]).
Zhang (Fig. 2) discloses wherein the pull-down node control circuit (M6, M9, M5, and M8; Fig. 2) comprises: 
a first pull-down node control transistor (M6; Fig. 2), wherein a gate electrode of the first pull-down node control transistor (M6; Fig. 2) is coupled to the pull-up node (PU; Fig. 2), a first electrode of the first pull-down node control transistor (M6; Fig. 2) is coupled to the pull-down node (PD; Fig. 2), and a second electrode of the first pull- down node control transistor (M6; Fig. 2) is coupled to the low-level output end (VSS; Fig. 2); 
a second pull-down node control transistor (M9; Fig. 2), wherein a gate electrode and a first electrode of the second pull-down node control transistor (M9; Fig. 2) are both coupled to the first clock signal output end (CLKB; Fig. 2); 
a third pull-down node control transistor (M5; Fig. 2), wherein a gate electrode of the third pull-down node control transistor (M5; Fig. 2) is coupled to a second electrode of the second pull-down node control transistor (M9; Fig. 2), and a second electrode of the third pull-down node control transistor (M5; Fig. 2) is coupled to the pull-down node (PD; Fig. 2); and 

wherein the output circuit (M3, M11, and M12; Fig. 2) comprises: 
a pull-up transistor (M3; Fig. 2), wherein a gate electrode of the pull-up transistor (M3; Fig. 2) is coupled to the pull-up node (PU; Fig. 2), a first electrode of the pull-up transistor (M3; Fig. 2) is coupled to the second clock signal output end (CLK; Fig. 2), and a second electrode of the pull-up transistor (M3; Fig. 2) is coupled to the gate drive signal output end (Output; Fig. 2);5 Serial No.: Unknown Atty. Dkt. No. BOED0827PUSAPIUS 1820084CN 
a pull-down transistor (M11; Fig. 2), wherein a gate electrode of the pull-down transistor (M11; Fig. 2) is coupled to the pull-down node (PD; Fig. 2), a first electrode of the pull-down transistor (M11; Fig. 2) is coupled to the gate drive signal output end (Output; Fig. 2), and a second electrode of the pull-down transistor (M11; Fig. 2) is coupled to the low-level output end (VSS; Fig. 2); and 
an output transistor (M12; Fig. 2), wherein a gate electrode of the output transistor (M12; Fig. 2) is coupled to the first clock signal output end (CLKB; Fig. 2), a first electrode of the output transistor (M12; Fig. 2) is coupled to the gate drive signal output end (Output; Fig. 2), and a second electrode of the output transistor (M12; Fig. 2) is coupled to the low-level output end (VSS; Fig. 2). 


Claim 8, Ohkawa (Fig. 1-24B) discloses wherein the potential of the pull-down node (N1; Fig. 3; N11, N12, and N1n; Fig. 4A) and/or a first clock signal output by the first clock signal output end is a first level, and the output circuit (T5; Fig. 5) is configured to control the gate drive signal output end (OUT; Fig. 3; OUT1-OUTn; Fig. 4A) to be coupled to the second clock signal output end (CK; Fig. 3; GCK1 or GCK2; Fig. 4A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin’s shift register circuitry by applying an all on operation, as taught by Ohkawa, so to use a shift register circuitry with an all on operation for providing the number of transistors in a shift register needs to be reduced in order to achieve slimmer bezel in a display device (Paragraph [0027]).
Lin in view of Ohkawa does not expressly disclose wherein the GOA sub-circuit comprises:

a charge-discharge circuit, wherein a first end of the charge-discharge circuit is coupled to the pull-up node, and a second end of the charge-discharge circuit is coupled to the gate drive signal output end;
a pull-down node control circuit, coupled to the first clock signal output end and the pull-up node, and configured to control a potential of the pull-down node under control of the first clock signal output end and the pull-up node; and
an output circuit, coupled to the gate drive signal output end, the pull-up node, the pull-down node, the first clock signal output end, a second clock signal output end and a low-level output end.
Zhang (Fig. 2) discloses wherein the GOA sub-circuit (Fig. 2) comprises:
a second pull-up node control circuit (M1, M2, M12, and M10; Fig. 2), coupled to an input end (Input; Fig. 2), a reset end (Reset; Fig. 2), a first clock signal output end (CLKB; Fig. 2), a pull-down node (PD; Fig. 2) and the pull-up node (PU; Fig. 2), and configured to control a potential (Paragraph [0033]) of the pull-up node (PU; Fig. 2) under control of the input end (Input; Fig. 2), the reset end (Reset; Fig. 2), the first clock signal output end (CLKB; Fig. 2), the pull-down node (PD; Fig. 2) and the pull-up node (PU; Fig. 2);
a charge-discharge circuit (C1; Fig. 2), wherein a first end of the charge-discharge circuit (C1; Fig. 2) is coupled to the pull-up node (PU; Fig. 2), and a second 
a pull-down node control circuit (M6, M9, M5, and M8; Fig. 2), coupled to the first clock signal output end (CLKB; Fig. 2) and the pull-up node (PU; Fig. 2), and configured to control a potential (Paragraph [0033]) of the pull-down node (PD; Fig. 2) under control of the first clock signal output end (CLKB; Fig. 2) and the pull-up node (PU; Fig. 2); and
an output circuit (M3, M11, and M12; Fig. 2), coupled to the gate drive signal output end (Output; Fig. 2), the pull-up node (PU; Fig. 2), the pull-down node (PD; Fig. 2), the first clock signal output end (CLKB; Fig. 2), a second clock signal output end (CLK; Fig. 2) and a low-level output end (VSS; Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin in view of Ohkawa’s shift register circuitry by applying the GOA sub-circuit, as taught by Zhang, so to use a shift register circuitry with the GOA sub-circuit for preventing the occurrence of the phenomenon of plural outputs by suppressing by the output pulling-down unit the noise in the output of each of the shift registers in the odd number of time unit and the even number of time unit after the operation of the shift register, thus increasing the stability of GOA unit and ensuring the display effect of the liquid crystal panel (Paragraph [0019]).

Claim 12, Ohkawa (Fig. 1-24B) discloses comprising a plurality of shift register circuitries (121; Fig. 2) according to claim 1 (See rejection to claim 1 above) coupled in a cascaded manner (Fig. 2).
Lin in view of Ohkawa does not expressly disclose a Gate On Array (GOA) circuitry, comprising a plurality of shift register circuitries coupled in a cascaded manner, wherein 
the input end of the GOA sub-circuit of the shift register circuitry in each stage excepting for a first stage is coupled to the gate drive signal output end of the GOA sub-circuit of the shift register circuitry in a previous stage; and 
the reset end of the GOA sub-circuit of the shift register circuitry in each stage excepting for a last stage is coupled to the gate drive signal output end of the GOA sub-circuit of the shift register circuitry in a following stage.  
Zhang (Fig. 2 and 4) discloses a Gate On Array (GOA) circuitry (Paragraph [0041]; Fig. 2), comprising a plurality of shift register circuitries (Fig. 4) coupled in a cascaded manner (Paragraph [0040]), wherein 
the input end (Input; Fig. 2 and 4) of the GOA sub-circuit (Fig. 2 and 4) of the shift register circuitry (Fig. 2 and 4) in each stage (Fig. 4) excepting for a first stage (First Shift Register Unit; Fig. 4) is coupled to the gate drive signal output end (OUT; Fig. 4) of the GOA sub-circuit (Fig. 2 and 4) of the shift register circuitry (Fig. 2 and 4) in a previous stage (Fig. 4); and 
the reset end (Resetin; Fig. 4; Reset; Fig. 2) of the GOA sub-circuit (Fig. 2 and 4) of the shift register circuitry (Fig. 2 and 4) in each stage (Fig. 4) excepting for a last stage (n+1th Shift Register Unit; Fig. 4) is coupled to the gate drive signal output end 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin in view of Ohkawa’s shift register circuitry by applying the GOA sub-circuit, as taught by Zhang, so to use a shift register circuitry with the GOA sub-circuit for preventing the occurrence of the phenomenon of plural outputs by suppressing by the output pulling-down unit the noise in the output of each of the shift registers in the odd number of time unit and the even number of time unit after the operation of the shift register, thus increasing the stability of GOA unit and ensuring the display effect of the liquid crystal panel (Paragraph [0019]).

Claim 13, Zhang (Fig. 2 and 4) discloses a display device (Paragraph [0041]) comprising the GOA circuitry (Paragraph [0041]) according to claim 12 (Fig. 4; see rejection above).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lin in view of Ohkawa’s shift register circuitry by applying the GOA sub-circuit, as taught by Zhang, so to use a shift register circuitry with the GOA sub-circuit for preventing the occurrence of the phenomenon of plural outputs by suppressing by the output pulling-down unit the noise in the output of each of the shift registers in the odd number of time unit and the even number of time unit after the operation of the shift register, thus increasing the stability 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        03/18/2021